department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl br tl-n-5963-00 date uilc 00-00r97 01-02r97 00r97 6038b internal_revenue_service national_office field_service_advice memorandum for large and mid-size business counsel-natural from resources mike frankel assistant to the branch chief cc intl subject this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5963-00 legend u sec_1 year1 date1 dollar_figurea seller fc1 date2 busine sec_1 u sec_2 country1 fc2 year2 year3 u sec_3 busine sec_2 date3 date4 dollar_figureb dollar_figurec dollar_figured tl-n-5963-00 province fps holding dollar_figuree dollar_figuref dollar_figureg dollar_figureh date5 period dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep x year4 product x date6 date7 tl-n-5963-00 dollar_figureq date8 date9 dollar_figurer dollar_figures y z issue sec_1 does u sec_1's all_earnings_and_profits_amount attributable to its fc1 stock for year1 include only the earnings_and_profits that accrued during the period fc1 was a controlled_foreign_corporation cfc as defined in sec_957 under what facts and circumstances can the corporate status of fc1 be disregarded pursuant to sec_367 how are principles similar to the principles of sec_367 applied to a contribution of intangible_property to a foreign_partnership where the contributor elected to apply such similar principles under sec_1492 do the penalty provisions in sec_6038b apply to a transfer of intangible_property to a foreign_partnership that is subject_to sec_1491 where the transferor elected under sec_1492 to apply principles similar to the principles of sec_367 to the transfer does the partnership anti-abuse regulation apply to the transactions described below should the deemed contribution of cash and property to fps a partnership followed by the distribution of a portion of the cash to its partners be recharacterized as part of a sale_or_exchange of property under the circumstances described below conclusions tl-n-5963-00 fc1 became a cfc when u sec_1 acquired of fc1’s stock on date1 assuming that fc1 was a calendar_year taxpayer prior to this acquisition and that fc1 continued to be a calendar_year taxpayer after the acquisition u sec_1’s all_earnings_and_profits_amount attributable to its fc1 stock for year1 is a proportionate amount of fc1’s earnings_and_profits for year1 which includes all items that accrued during fc1’s year1 year based on the number of days u sec_1 held its fc1 stock during year1 over the number of days in year1 because we conclude that u sec_1’s use of the pro_rata method to compute its all_earnings_and_profits_amount attributable to its fc1 stock for year1 was proper and we are unsure about whether u sec_1 included items from other tax years in the calculation of fc1’s year1 earnings_and_profits we do not address what the consequences would be if u sec_1 had not correctly computed its all_earnings_and_profits_amount with respect to its fc1 stock for year1 the agreement described below constitutes intangible_property for purposes of sec_1491 and sec_367 applying principles similar to the principles of sec_367 to a transfer of intangible_property to a partnership the transfer results in a deemed sale of the property by the transferor to the partnership see d thus the transferor u sec_1 is treated as having sold the intangible_property in exchange for payments that are contingent upon the productivity use or disposition of the property and is treated as receiving amounts that reasonably reflect the amount that would have been received annually in the form of such payments over the useful_life of the property the deemed payments would constitute u s source ordinary_income to u sec_1 see sec_367 as in effect in year4 the partnership may take a tax deduction for each deemed payment the deduction should be allocated among the partners in accordance with the partners’ loss sharing arrangement y to u sec_1 z to holding when a transfer of property by a u_s_person to a foreign_partnership in year4 is subject_to sec_1491 and the u_s_person elects to apply principles similar to the principles of sec_367 to the transfer the transfer is subject_to the penalty provisions of both sec_6038b and sec_1494 however notice_98_18 provides that the amount of the penalty under sec_1494 will be reduced by the amount of the penalty imposed for failing to comply with the reporting requirement of sec_6038b the penalties may be avoided if the transferor obtains a reasonable_cause determination the partnership anti-abuse regulation does not apply to the transactions because more cash was transferred to fps on its formation than was received in distributions from fps the cash distributions that occurred tl-n-5963-00 shortly after the formation of fps should not be recharacterized as part of a sale_or_exchange of property under the disguised sale rules facts u sec_1 a domestic_corporation was incorporated in year1 on date1 u sec_1 used the proceeds of an initial_public_offering of common_stock and long-term notes to purchase for about dollar_figurea the stock of several subsidiaries of seller a u k company including percent of the stock of fc1 as a result of this acquisition fc1 became a cfc on date1 prior to its acquisition by u sec_1 fc1 was not a cfc for purposes of this memorandum we assume that fc1’s annual_accounting_period the annual period on the basis of which fc1 regularly computed its income in keeping its books has always been the calendar_year and that therefore fc1’s taxable_year has always been the calendar_year see sec_1_441-1t b a we also assume that u sec_1's taxable_year is the calendar_year so that fc1's taxable_year did not change pursuant to sec_898 when u sec_1 acquired fc1 on date1 from year1 through date2 u sec_1 engaged in busine sec_1 in the united_states through its wholly owned subsidiary u sec_2 and in country1 through fc1 and fc1's wholly owned subsidiary fc2 fc1 was incorporated in year2 and fc2 was incorporated in year3 fc1 has not made any dividend distributions since it was acquired by u sec_1 on date1 u sec_3 is a domestic_corporation its principal business activity is busine sec_2 in the united_states on date3 u sec_3 merged into u sec_1 calculated in u s dollars on date4 u sec_1 had a basis in its fc1 stock of approximately dollar_figureb and its fc1 stock had a value of approximately dollar_figurec thus u sec_3 had a built-in-gain in its fc1 stock of dollar_figured on date4 there was an amalgamation of fc1 under the laws of province into a province unlimited liability company in connection with this amalgamation u sec_1 contributed z percent of its percent interest in fc1 to holding its newly organized wholly owned u s subsidiary and fc1 changed its name to fps holding files a consolidated_return with u sec_1 taxpayer asserts that the amalgamation resulted in fc1 converting from a foreign_corporation into a foreign_partnership for u s federal_income_tax purposes we assume that fc1 was properly classified as a foreign_corporation prior to date4 and properly classified a sec_1 we also note that it appears that u sec_1 included in the calculation of fc1’s earnings_and_profits for fc1’s year1 tax_year items that accrued during period1 we assume that this inclusion is not the result of fc1 using other than a calendar_year as its taxable_year prior to its acquisition by u sec_1 tl-n-5963-00 a foreign_partnership after the amalgamation and transfer of the z percent interest to holding u sec_1 treated the conversion of fc1 from a corporation into a partnership as a deemed_distribution of fc1’s assets in connection with its complete_liquidation followed by a deemed contribution of such assets to fps a foreign_partnership see revrul_63_107 1963_1_cb_71 where an organization classified as a corporation amends its operating_agreement so that thereafter it is classified as a partnership the change in status is treated as the liquidation of the corporation at the time fc1 was deemed liquidated fc1’s accumulated_earnings_and_profits in country1 currency was dollar_figuree upon the deemed liquidation of fc1 pursuant to the conversion of fc1 from a foreign_corporation into a foreign_partnership u sec_1 included dollar_figuref in its gross_income as its all_earnings_and_profits_amount attributable to its fc1 stock when computing fc1's earnings_and_profits for sec_1248 purposes for year1 citing to sec_1_1248-2 u sec_1 calculated the earnings_and_profits for fc1's entire year1 tax_year dollar_figureg and then reduced that amount by the pro_rata amount allocated to the portion of year1 prior to u sec_1's acquisition of fc1 dollar_figureh included in these calculations was a prepayment penalty on a loan that fc1 paid on date5 we assume that the penalty properly accrued in year1 and not in a prior tax_year in connection with u sec_1's deemed transfer of property to fps u sec_1 filed form_926 and elected to apply principles similar to the principles of sec_367 to the transfer the information submitted with u sec_1's form_926 states that u sec_1 transferred the following property value in usdollar_figure to fps cash accounts_receivable due from fc2 prepaid expenses long term receivable-fc2 investment - fc2 deferred income_tax deferred foreign exchange loss dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep prior to the conversion of fc1 into a foreign_partnership fc1 and fc2 had entered into long-term supply agreement the agreement the agreement provides that fc1 will provide product x to fc2 and fc2 will reimburse fc1 all freight and related costs and in the case of product x purchases fc1's cost plus x cents per barrel incurred in supplying it product x from date6 through date7 fps distributed a total of dollar_figureq in cash to u sec_1 and holding from date8 through date9 fps distributed a total of dollar_figurer in cash to u sec_1 and holding accordingly fps distributed a total of dollar_figures in cash shortly after the conversion of fc1 from a foreign_corporation into a foreign_partnership tl-n-5963-00 finally it is our understanding that the u sec_1 consolidated_group is in a net_loss position and has deducted any foreign taxes it is deemed to have paid rather than credit them law and analysi sec_1 calculating the all_earnings_and_profits_amount generally the complete_liquidation of a subsidiary into its corporate parent is tax-free pursuant to sec_332 and sec_337 however sec_367 provides that in the case of any exchange described in sec_332 in connection with which there is no transfer of property described in sec_367 a foreign_corporation shall be considered to be a corporation except to the extent provided in regulations prescribed by the secretary that are necessary or appropriate to prevent the avoidance of federal income taxes the liquidation of fc1 into u sec_1 is a transfer described in sec_367 because the liquidation involves a foreign_corporation fc1 and an exchange described in sec_332 section b -5 b which was in effect at the time of the deemed liquidation of fc1 provides that if a domestic_corporation that receives a distribution in complete_liquidation of a foreign_corporation includes in its gross_income the all_earnings_and_profits_amount attributable to its stock in the distributor foreign_corporation the foreign_corporation will be considered to be a corporation for purposes of applying subchapter_c of chapter of subtitle a of the code the_domestic_corporation must include the all_earnings_and_profits_amount in gross_income for the tax_year in which occurs the date of distribution within the meaning of sec_381 and the regulations thereunder if the_domestic_corporation does not include this amount in gross_income for purposes of determining the extent to which gain is recognized on the exchange the foreign_corporation will not be considered to be a corporation however the provisions of the code other than sec_332 shall apply as if the foreign_corporation were considered a corporation sec_1_367_b_-2 provides that the term all_earnings_and_profits_amount means the net positive earnings_and_profits for all taxable years that are attributable to the stock of the foreign_corporation exchanged under the principles of sec_1246 or sec_1248 whichever is applicable and the regulations under that section the determination is made by applying sec_1246 or sec_1248 as modified by b -2 through b -12 as if there were no distinction in those sections between earnings_and_profits accumulated before or after date sec_1_1248-2 provides that except as provided in sec_1_1248-2 the earnings_and_profits attributable to a block of stock of a controlled_foreign_corporation for the period a united_states_person held the block are an amount equal to- i the sum of the earnings_and_profits accumulated for each tax_year of tl-n-5963-00 the corporation beginning after date computed under sec_1_1248-2 during such period multiplied by ii the percentage that a the number of shares in the block bears to b the total number of shares of the corporation outstanding during such period sec_1_1248-2 provides that for purposes of computing the sum referred to in sec_1_1248-2 in case the block was held during a taxable_year beginning after date but not on each day of such taxable_year there shall be included in such sum only that portion that bears the same ratio to i the total earnings_and_profits for such tax_year computed under sec_1_1248-2 as ii the number of days during such taxable_year the block was held bears to iii the total number of days in such taxable_year similar rules are also contained in c and d in the instant case when fc1 was deemed liquidated upon its conversion from a corporation into a partnership u sec_1 was required to include in its gross_income its all_earnings_and_profits_amount attributable to its fc1 stock noting that u sec_1 owned fc1 stock for only part of fc1's year1 tax_year and that fc1 did not become a cfc until date1 the date u sec_1 acquired fc1 stock the question has been raised as to whether any fc1 items that accrued before date1 should be taken into account in determining u sec_1's all_earnings_and_profits_amount for fc1's year1 tax_year u sec_1's all_earnings_and_profits_amount should include a proportionate amount of fc1's earnings_and_profits for fc1's year1 tax_year which includes any items that accrued during that year even if prior to date1 based on the number of days u sec_1 held fc1 stock during that year over the number of days in year1 see sec_1_367_b_-2 and sec_1_1248-2 accordingly u sec_1 properly complied with the rules of sec_367 when it used a pro_rata method to compute its all_earnings_and_profits_amount for fc1's year1 however the information submitted indicates that included in fc1's earnings_and_profits for year1 were items that accrued during period1 if such items were included in fc1's earnings_and_profits for year1 u sec_1's all_earnings_and_profits_amount for year1 should be recalculated with those items excluded consequences of failure to properly compute the all e_p amount section b -5 provides that if a domestic_corporation that receives a distribution in liquidation of a foreign_corporation includes in its gross_income the all_earnings_and_profits_amount attributable to its stock in the foreign_corporation the foreign_corporation will be considered to be a corporation for purposes of applying subchapter_c if a domestic_corporation does not include its all_earnings_and_profits_amount in its gross_income for purposes of determining the extent to which gain is recognized on the exchange the foreign_corporation will not be considered to be a tl-n-5963-00 corporation however the provisions of the code other than sec_332 shall apply as if the foreign_corporation were considered a corporation id because we conclude that u sec_1's use of the pro_rata method to compute its all_earnings_and_profits_amount attributable to its fc1 stock for year1 was proper and because we are unsure about whether u sec_1 included items from other tax years in the calculations for fc1's year1 tax_year we will not address in any more detail what the consequences would be if u sec_1 had not correctly computed its all earning and profits amount for year1 sec_1491 and the election to apply sec_367 principles prior to its repeal in sec_1491 provided that there is imposed on the transfer of property by a domestic_corporation to a foreign_partnership an excise_tax equal to percent of the excess of the fair_market_value of the property transferred over the sum of the adjusted_basis for determining gain of such property in the hands of the transferor and the amount of the gain recognized to the transferor at the time of the transfer sec_1492 however provided that the tax imposed by sec_1491 shall not apply to a transfer not described in sec_367 but with respect to which the taxpayer elects before the transfer the application of principles similar to the principles of sec_367 as noted earlier the conversion of fc1 from a foreign_corporation into a foreign_partnership is treated as the deemed liquidation of fc1 followed by the deemed formation of fps see revrul_63_107 1963_1_cb_71 thus u sec_1 is considered to have transferred the property it received in the deemed liquidation of fc1 to a new foreign_partnership fps we assume that the transfer of property to fps qualified as a sec_721 contribution the transfer of the property by u sec_1 to fps is subject_to sec_1491 because it is a transfer by a domestic_corporation of property to a foreign_partnership however because u sec_1 elected to apply principles similar to the principles of sec_367 to the transfer the consequences of the transfer are governed by such similar principles in particular principles similar to the principles of sec_367 would apply to any intangible_property transferred to fps if that property is intangible_property with the meaning of sec_367 among the items u sec_1 is deemed to have transferred to fps is the agreement based on the information submitted the agreement which was entered into before the conversion and was legally enforceable at the time of the conversion constitutes property within the meaning of sec_1491 and intangible_property within the meaning of sec_367 sec_367 provides that sec_367 applies to intangible_property within the meaning of sec_936 sec_936 defines intangible_property as including any franchise license or contract thus because the agreement is a contract it constitutes intangible_property under sec_936 and hence intangible_property for purposes of tl-n-5963-00 sec_367 see also sec_1_367_a_-1t and sec_1_367_d_-1t which together indicate that a long-term purchase or supply contract can be intangible_property for purposes of sec_367 therefore principles similar to the principles of sec_367 apply to determine the consequences of the transfer of the agreement to fps sec_367 provides that except as provided in regulations prescribed by the secretary if a united_states_person transfers any intangible_property within the meaning of sec_936 to a foreign_corporation in an exchange described in sec_351 or sec_361 sec_367 shall not apply to the transfer of such property and the provisions of sec_367 shall apply sec_367 provides that if sec_367 applies to a transfer the u_s_person transferring the property shall be treated as i having sold such property in exchange for payments that are contingent upon the productivity use or disposition of such property and ii receiving amounts that reasonably reflect the amounts that would have been received annually in the form of such payments over the useful_life of such property the amounts taken into account under sec_367 must be commensurate with the income attributable to the intangible accordingly u sec_1 is treated as having sold the agreement to fps in exchange for payments that are contingent upon the productivity use or disposition of the agreement and receiving amounts that reasonably reflect the amount that would have been received annually in the form of such payments over the useful_life of the agreement the deemed payments would constitute u s source ordinary_income to u sec_1 see sec_367 as in effect on date4 the question has also been raised as to whether fps is entitled to a tax deduction in the amount of the deemed payment to u sec_1 sec_367 provides that for purposes of chapter of the code the earnings_and_profits of a foreign_corporation to which the intangible_property was transferred shall be reduced by the amount required to be included in the income of the transferor of the intangible_property under sec_367 sec_1_367_d_-1t provides that for purposes of chapter of the code the earnings_and_profits of the transferee foreign_corporation shall be reduced by the amount of the deemed payment and for purposes of subpart_f of part iii of subchapter_n of the code the transferee foreign_corporation may treat such deemed payment as an expense properly allocated and apportioned to gross_income subject_to subpart_f in accordance with the provisions of sec_1_954-1 and sec_1_861-8 sec_1_367_d_-1t further provides that no other special adjustments to earnings_and_profits basis or gross_income shall be permitted by reason of the recognition of a deemed payment under sec_1_367_d_-1t to achieve a result similar to that achieved by the adjustments allowed in sec_1_367_d_-1t we conclude that fps is entitled to an annual tax deduction in the amount of the annual deemed payment to u sec_1 the deduction should be allocated among the partners in accordance with the partners’ loss sharing arrangement y to u sec_1 z to holding tl-n-5963-00 penalty issues sec_1494 as in effect on date4 provided that in the case of any failure_to_file a return required by the secretary with respect to any transfer described in sec_1491 the person required to file such return shall be liable for the penalties provided in sec_6677 in the same manner as if such failure were a failure_to_file a notice under sec_6048 ie a penalty equal to percent of the gross value of the property transferred plus additional penalties for continuing failure to comply the sec_1494 penalty does not apply if failure to report a transfer is shown to be due to reasonable_cause and not to willful neglect see sec_1494 sec_6677 notice_96_60 1996_2_cb_227 announced that no sec_1494 penalty would be imposed if a sec_1491 transfer is reported no later than days after issuance of forthcoming guidance the forthcoming guidance was contained in notice_97_18 1997_1_cb_389 issued on date notice_97_18 is effective for transfers of property occurring after date the notice states that a u s transferor that makes an election to apply principles similar to the principles of sec_367 must comply with the reporting requirements of sec_6038b notice_97_18 section iiib the notice further provides that a u s transferor is deemed to have satisfied the sec_1494 reporting requirements without having to file form_926 if the transferor is subject_to and complies with the reporting requirements of certain other code sections eg sec_6038b however if the u s transferor has not complied with the reporting requirements of that other code section the u s transferor will not be treated as having satisfied its reporting obligation under sec_1494 and will be subject_to penalties under sec_1494 the amount of the penalty under sec_1494 will be reduced however by the amount of the penalty imposed for failing to comply with the reporting requirement of that other section also the penalty applies only to the extent the transfer is not reported or is reported inaccurately see sec_1494 sec_6677 and notice_97_18 section v sec_6038b prior to its amendment in provided that each u_s_person who transfers property to a foreign_corporation in an exchange described in sec_351 shall furnish to the secretary at such time and in such manner as the secretary shall by regulations prescribe such information with respect to such exchange as the secretary may require in such regulations pursuant to sec_6038b any u_s_person that fails to furnish the information described in sec_6038b at the time and in the manner required by regulations shall pay a penalty equal to percent of the amount of the gain realized on the exchange however the penalty shall not apply to any failure if the u_s_person shows such failure is due to reasonable_cause and not to willful neglect sec_6038b sec_1_6038b-1t provides that any u_s_person that is required to report pursuant to sec_6038b must attach the required information to form_926 sec_1_6038b-1t provides that form_926 and the attachments required tl-n-5963-00 under the rules of sec_6038b must be filed by each u_s_person that makes a transfer described in sec_367 or d sec_1_6038b-1t states the information that a u_s_person that transfers intangible_property to a foreign_corporation in a sec_351 exchange must provide the information required by subdivisions i through iii of sec_1_6038b-1t must only be provided if such information was not otherwise provided under paragraph c information required with respect to transfers described in sec_367 additionally sec_1_6038b-1t defines a failure to comply with the requirements of sec_6038b as the failure to report at the proper time and in the proper manner any material information required to be reported under the rules of sec_6038b or the provision of false or inaccurate information in purported compliance with the requirements of sec_6038b a reasonable_cause exception to the imposition of penalties is contained in sec_1_6038b-1t u sec_1 elected to apply principles similar to the principles of sec_367 to its transfer of property to fps therefore u sec_1 was required to comply with the reporting requirements of sec_6038b u sec_1 filed form_926 and provided the specific information required by sec_1_6038b-1t u sec_1 did not however provide the information required to be submitted under sec_1_6038b-1t with respect to the transfer of the agreement a determination should be made as to whether u sec_1 had reasonable_cause for its failure to supply the information required by sec_1 6038b- 1t d if there is no reasonable_cause then the penalty in sec_6038b would apply as would the penalty in sec_1494 but the sec_1494 penalty must be reduced by the amount of the sec_6038b penalty the sec_6038b penalty if applicable would be equal to percent of the amount of gain realized on the transfer of the intangible_property to the foreign_partnership ie that property with respect to which there was a failure to comply with sec_6038b see sec_1_6038b-1t partnership anti-abuse regulation the partnership provisions of subchapter_k are intended to permit taxpayers to conduct joint business activities through a flexible economic arrangement without incurring any entity-level tax sec_1_701-2 to come within the intent of subchapter_k two requirements must be met first the partnership must be bona_fide and each partnership transaction or series of related transactions must be entered into for a substantial business_purpose second the form of each partnership transaction must be respected under substance over form principles in general the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners' economic agreement and clearly reflect the partner's income sec_1_701-2 through if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners' aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can tl-n-5963-00 recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k in light of the applicable statutory and regulatory provisions and the pertinent facts and circumstances sec_1_701-2 whether a partnership was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k is determined based on all of the facts and circumstances including a comparison of the purported business_purpose for a transaction and the claimed tax benefits resulting from the transaction sec_1_701-2 sec_1_701-2 lists various factors that may be considered in making the determination in the instant case by structuring the distribution through a partnership u sec_1 avoided a distribution to u sec_1 from fc1 that would have been taxable to u sec_1 as a dividend under sec_301 therefore by structuring the transaction as a deemed liquidation followed by a deemed contribution to a partnership followed by a partnership_distribution u sec_1's federal tax_liability may have been substantially reduced depending on the benefit provided by any foreign taxes associated with the all_earnings_and_profits_amount u sec_1 included in its income as noted earlier it is our understanding that u sec_1 is in a net_loss position and therefore has been deducting rather than crediting foreign taxes nevertheless we conclude that in the present case the taxpayer’s reported tax consequences are consistent with the conversion of a corporation into a partnership and the continuation of the former corporation’s business by the partnership accordingly the partnership anti-abuse rule is not applicable disguised sale if a partner engages in a transaction with a partnership other than in his capacity as a member of the partnership the transaction is considered as occurring between the partnership and one who is not a partner sec_707 such transactions include the sale of property by the partner to the partnership sec_1_707-1 if a partner transfers property to a partnership there is a related direct or indirect allocation and distribution to such partner and the transfer and distribution when viewed together are properly characterized as a transaction occurring between the partnership and a partner acting other than in his capacity as a member of the partnership such distribution shall be treated as occurring between the partnership and one who is not a partner sec_707 sec_1_707-3 sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers described in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property such tl-n-5963-00 transfers shall be treated either as occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership under the sec_707 regulations a transfer of property excluding money or an obligation_to_contribute money by a partner to a partnership and a transfer of money by the partnership to the partner constitute a sale of property in whole or in part by the partner to the partnership if based on all the facts and circumstances the transfer of money or other consideration would not have been made but for the transfer of property and in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of the partnership operations sec_1_707-3 the weight to be given each of the facts and circumstances will depend on the particular case sec_1_707-3 in the present case fps had enough funds in cash to cover the distributions because the cash transferred to fps exceeded the cash that was withdrawn we conclude that no disguised sale occurred this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please call by michael frankel assistant to the branch chief cc intl associate chief_counsel international
